                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Bereket Kahsai,                                       Civil No. 19-2128 (DWF/DTS)

                        Plaintiff,
                                                                                 ORDER
    v.

    Megan J. Brennan,

                        Defendant.


         The above matter comes before the Court upon United States Magistrate Judge

David T. Schultz’s Report and Recommendation dated March 13, 2020 (Doc. No. [14]).

No objections have been filed to that Report and Recommendation in the time period

permitted.1 The factual background is clearly and precisely set forth in the Report and

Recommendation and is incorporated by reference. Based on the Report and

Recommendation of the Magistrate Judge and upon all the files, records, and proceedings

herein, the Court now makes and enters the following:

                                         ORDER

         1.     Magistrate Judge Schultz’s Report and Recommendation dated March 13,

2020 (Doc. No. [14]) is ADOPTED.



1
       While pro se Plaintiff did not file objections to the Report and Recommendation,
he did file a request for Magistrate Judge Schultz to reconsider the Report and
Recommendation. (Doc. No. 15.) Even if the Court construed this request as an
objection, it would not impact the Court’s decision because the request does not contain
any legal argument and, in particular, does not argue any specific errors in the Report and
Recommendation.
       2.     This action is DISMISSED WITHOUT PREJUDICE under Fed. R. Civ.

P. 41(b) for failure to prosecute.

       3.     Plaintiff’s Motion for Entry of Default Judgment (Doc. No. [13]) is denied.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 31, 2020                    s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                            2
